DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 & 16 of U.S. Patent No. 10993693. Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed set is directed towards a wearable medical device/therapeutic device comprising a therapy electrode and an ECG sensing electrode, an audio transducer/sensor coupled to one of the therapy electrode or the ECG sensing electrode and configured to monitor heart sounds of a user of said device, and a controller configured to receive signal from said transducer/sensors and to transmit data regarding the heart sounds to an external system for processing and analysis.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 22 of U.S. Patent No. 10307133. Although the claims at issue are not identical, they are not patentably distinct from each other because each claimed set is directed towards a wearable medical device/therapeutic device comprising a therapy electrode and an ECG sensing electrode, an audio transducer/sensor coupled to one of the therapy electrode or the ECG sensing electrode and configured to monitor heart sounds of a user of said device, and a controller configured to receive signal from said transducer/sensors and to transmit data regarding the heart sounds to an external system for processing and analysis

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-32, 34-36, 40-41 & 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaib et al. (US 2012/0150008).
Kaib et al. discloses:
23. A wearable medical device (e.g., element 100) comprising: a harness (e.g., element 110); a therapy electrode and an electrocardiogram (ECG) sensing electrode (e.g., elements 114 & 112) included within the harness; an audio transducer (e.g., via the disclosed ‘additional sensors’ that are capable of monitoring heart sounds) coupled to the therapy electrode or to the ECG electrode and configured to monitor heart sounds of a user of the wearable therapeutic device; and a controller (e.g., element 120) configured to receive signals from the audio transducer regarding the heart sounds of the user and to transmit data regarding the heart sounds to an external system for processing and analysis {e.g.,. [0031]-[0034] & (Fig 1)}.

24. The device of claim 23, further comprising a plurality of ECG electrodes included in the harness and configured to monitor cardiac function of the user and provide signals regarding the cardiac function of the user to the controller (e.g., [0031]-[0032]).

25. The device of claim 23, wherein the harness holds the therapy electrode and ECG sensing electrode in position against a torso of the user (e.g., see Fig 1).

26. The device of claim 23, wherein the audio transducer is disposed within one of the therapy electrode or ECG electrode (e.g., see Fig 1).

27. The device of claim 26, wherein the harness holds the electrode including the audio transducer against skin of the user [e.g., 0035].

28.  The device of claim 23, wherein the audio transducer is acoustically coupled to a body of the user through a substrate of the therapy electrode (e.g., via the disclosed electrically conductive layer disposed adjacent to the patient’s skin, [0036]).

29. The device of claim 23, wherein the audio transducer is disposed within a cap enclosing a conductive gel reservoir of the therapy electrode [e.g., 0037].

30. The device of claim 29, wherein the audio transducer is mechanically and acoustically coupled to an upper internal wall of the cap {e.g., [0037 & (Figs 2A &2B)}.

31.  The device of claim 29, wherein the audio transducer is acoustically coupled to a body of the user through the cap and a substrate of the therapy electrode (e.g., [0036]-[0037]).

32. The device of claim 23, wherein the audio transducer comprises a multi-channel accelerometer [e.g., 0032].


34. The device of claim 23, wherein the audio transducer is further configured to monitor respiration of the subject [e.g., 0034].

35. The device of claim 23, wherein the audio transducer is further configured to monitor a position of the subject [e.g., 0032].

36.  The device of claim 23, wherein the audio transducer is further configured to monitor an activity level of the subject [e.g., 0034].


40. The device of claim 23, wherein the ECG electrode and therapy electrode are included in an electrode including multiple integrated components including the ECG electrode, the therapy electrode, and an impedance reduction system, the audio transducer being disposed within the electrode including the multiple integrated components (e.g., [0041]-[0043]).

41.  The device of claim 23, wherein audio transducer is disposed within a portion of the therapy electrode proximate the heart of the subject (e.g., [0031]-[0032]).


43. The device of claim 23, wherein the audio transducer is disposed on a flat substrate of the therapy electrode (e.g., see Figs 2A-2B).

44. The device of claim 23, wherein the audio transducer is further configured to detect sounds associated with release of conductive gel from conductive gel reservoirs of the therapy electrode and to provide an indication of the release of the conductive gel to the controller (e.g., [0035]-[0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 33, 37-39 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 2012/0150008) in view of Herken et al. (US 2015/0005588).
Kaib et al. discloses the claimed invention having a wearable medical device comprising a harness, a therapy and ECG sensing electrode and an audio transducer coupled to said electrodes except wherein said transducer further configured to sense movement in three orthogonal axes, monitor snoring of a subject, monitor movement of a chest of a subject, indicate whether the device is correctly oriented and further configured to monitor heart sound parameters such as the percentage of EMAT.  Herken et al. teaches that it is known in the art to utilize a wearable medical device configured to monitor sounds via an acoustic sensor integrated on said device, wherein said sensor is configured to sense movement in each three orthogonal axes, detect sounds of snoring, movement of a chest of a subject, provide an indication of whether the device has been correctly oriented on a subject and/or detect heart sound parameters such as the percentage of EMAT (e.g., [0007], [0016], [0040] & [0051]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wearable medical device as taught by Kaib et al. with the acoustic sensor configured to sense different parameters associated with a subject wearing said device since such a modification would comprise a harness, a therapy and ECG sensing electrode and an audio transducer coupled to said electrodes wherein said transducer further is configured to sense movement in three orthogonal axes, monitor snoring of a subject, monitor movement of a chest of a subject, indicate whether the device is correctly oriented and further configured to monitor heart sound parameters such as the percentage of EMAT for providing the predictable results pertaining to monitoring sound and motions indicative of a state of health or administration of treatment of a subject wearing an wearable device (e.g., Herken, [0007], [0016], [0040] & [0051]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792